                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–02125–KMT


CANDACE AGUILERA,

       Plaintiff,

v.

CITY OF COLORADO SPRINGS, a municipality,
DANIELLE MCCLARIN, in her official and individual capacity,
ANGIE NEIVES, in her official and individual capacity,
ROGER VARGASON, in his official and individual capacity,
BRETT LACEY, in his official and individual capacity,
ROBERT MITCHELL, in his official and individual capacity,

       Defendants.


                                           ORDER


       This matter is before the court on “Defendant Mitchell’s Motion to Dismiss Plaintiff’s

Amended Complaint (Doc. 17) Pursuant to Fed. R. Civ. P. 12(b)(1) and (6).” (Doc. No. 22

[Mitchell Mot.], filed September 28, 2018.) Plaintiff filed her response on March 23, 2019 (Doc.

No. 39 [Resp. Mitchell Mot.]), and Defendant Mitchell filed his reply on April 3, 2019 (Doc. No.

41 [Mitchell Reply]).

       Also before the court is the “City Defendants’ Motion to Dismiss Amended Complaint.”1

(Doc. No. 23 [City Mot., filed October 2, 2018.) Plaintiff filed her response on March 23, 2018



1
 The City Defendants include the City of Colorado Springs, Danielle McCalarin, Angie Nieves,
Roger Vargason, and Brett Lacey. (See City Mot. at 1.)
(Doc. No. 38 [Resp. City Mot.]), and the City Defendants filed their reply on April 8, 2019 (Doc.

No. 42 [City Reply]).

       Also before the court is Plaintiff’s “Motion for Leave to File a Second Amended

Complaint” (Doc. No. 26 [Mot. Amend], filed October 16, 2018). Defendants filed a joint

response on October 24, 2018 (Doc. No. 30 [Resp. Mot. Amend]), and Plaintiff filed her reply on

November 7, 2018 (Doc. No. 34 [Reply Mot. Amend]).

                                  STATEMENT OF THE CASE

       Plaintiff, proceeding pro se, filed her Amended Complaint on September 24, 2018. (Doc.

No. 17 [Am. Compl.].) Plaintiff alleges Defendant City of Colorado Springs “has utilized its

resources of the police and fire dept. in a pattern that illegally threatens and persecuted

[Plaintiff’s] absolute natural right to [her] sole beliefs and practices, GreenFaithMinistry, [her]

spirituality/religion under the First Amend. Free Exercise Clause.” (Id. at 3.)

       Plaintiff states she is the “Property manager, Volunteer, High Priestess (second minster

[sic] in command), member, etc. [of GreenFaithMinistry] who leases two rooms [to

GreenFaithMinistry].” (Id. at 8, ¶ 18.) Plaintiff alleges on July 10, 2017, Plaintiff alleges that

two City Fire Department Marshals (Defendants McClarin and Nieves) and a City Police Officer

(Defendant Vargason) attempted to conduct an occupancy check of the building in which

GreenFaithMinistry is located. (Id., ¶¶ 11–13, 18–19.) Plaintiff states she refused to let the

defendants in the building and, instead, told them they would have to contact Reverend Baker.

(Id., ¶ 19.) Plaintiff alleged Defendant McClarin told her, “If you do not let us in, nobody will be

allowed in.” (Id. at 11, ¶ 24.)




                                                  2
       While Defendants McClarin, Nieves, and Vargason contacted Reverend Baker by

telephone from the front porch of the building, other GreenFaithMinistry members approached

the building. (Id., ¶¶ 21, 27, 34, 35.) Defendant Nieves allegedly questioned one of the

individuals, asking “[i]f marijuana is being consumed inside the building.” (Id., ¶ 34.) The

various members who approached the building left the premises. (Id., ¶¶ 27, 34, 35.)

       Plaintiff alleges Defendant Vargason pulled forcefully on the doors to

GreenFaithMinistry in an “attempt to gain illegal entry.” (Id. at 16–17, ¶ 28.) Plaintiff came to

the door, and the following exchange allegedly took place between her and Defendant Vargason:

       “Open this door. If you do not open this door, you will be in trouble” Defend[ant]
       Roger Vargason then uses all his weight and leans noticeably back in attempt to
       pull the secured entrance door. Plaintiff [ ] responds “this is private property do
       you have a warrant? This angers Defendant Officer Roger Vargason who reply’s
       [sic] “Oh now I am talking to Rob Corry” (Marijuana lawyer out of Denver)[.]
       Defendant Officer Roger Vargason continues to attempt to unlawfully, lawlessly,
       arbitrary, forcefully open secured doors in violation of Art. 6, Clause 2
       Supremacy Clause, Constitutions, Fourth Amend.

(Id., ¶¶ 28, 30.) Plaintiff also alleged Defendant Vargason threatened Plaintiff and made “the

false, unjustified accusation and persecuted statement ‘we know you have an illegal grow in

there.’ ” (Id., ¶ 28.) Plaintiff alleges that, after questioning another member of

GreenFaithMinistry and taking pictures of the some of the members’ license plates, Defendants

Vargason, McClarin and Nieves left the premises after approximately 45 minutes, apparently

without gaining access to the property. (Id. at 21–23, ¶¶ 33–36.)

       Plaintiff alleges the defendants’ actions deprived her, GreenFaithMinistry, and its

members of their right to freely exercise their religion. (Id.) Plaintiff alleges she and four other

church members/volunteers were required to vacate their place of worship, which caused



                                                  3
Plaintiff to believe she, GreenFaithMinistry, and the other members were “persecuted via Guilt

by Association.” (Id. at 11–12, ¶ 24.)

        Plaintiff asserts claims for the defendants’ violations of her “Absolute Natural Rights,

Art. 6, Clause 2 Supremacy Clause, Constitutions [sic], First Amend. Violations of the

Establishment Clause,” (id. at 37); the “Free Exercise Clause-Business, Beliefs, Practice,

Association, Viewpoint, Idea, Expression, Activities, Conscience, ETC.” (id. at 45), the “Fourth

Amend. Clauses and 42 U.S. Code § 1985 – Conspiracy to Interfere with civil rights. (3)

Attempts to enter without a warrant violation of the Fourth Amendment. Attempted Warrantless

Search” (id. at 52), and

        U.S. of A. Constitution Art. 1 Section 9 Clause 3 No Bill of Attainder or ex post
        facto Law shall be passed, Section 10 Clause 1 Shall not pass any Bill of
        Attainder, ex post facto Law, or Law impairing The Obligation of Contracts, or
        grant any Title of Nobility., Amend. 5 Due Process, Amend. 9, Amend. 10 All
        Reserved Powers of the people and Also Entangled with the Colorado
        Constitution Article II Section 1: Vestment of Political Power, Section 3:
        Inalienable Rights, Section 11: Ex Post Facto Laws nor immunities, Section 25:
        Due Process of Law, Section 28: Rights Reserved Not Disparaged

(id. at 61).

                                  STANDARDS OF REVIEW

        A. Pro Se Plaintiff

        Plaintiff is proceeding pro se. The court, therefore, “review[s] h[er] pleadings and other

papers liberally and hold[s] them to a less stringent standard than those drafted by attorneys.”

Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). See also

Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (holding allegations of a pro se complaint “to

less stringent standards than formal pleadings drafted by lawyers”). Pro se plaintiffs must

“follow the same rules of procedure that govern other litigants” and “must still allege the

                                                 4
necessary underlying facts to support a claim under a particular legal theory.” Thundathil v.

Sessions, 709 F. App’x 880, 884 (10th Cir. 2017) (citations and internal quotation mark omitted).

“[A] pro se plaintiff requires no special legal training to recount the facts surrounding [her]

alleged injury, and [s]he must provide such facts if the court is to determine whether [s]he makes

out a claim on which relief can be granted.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Id.

       Courts “cannot take on the responsibility of serving as the litigant’s attorney in

constructing arguments” or the “role of advocate” for a pro se plaintiff. Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). A court may not assume that a plaintiff

can prove facts that have not been alleged, or that a defendant has violated laws in ways that a

plaintiff has not alleged. Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of

Carpenters, 459 U.S. 519, 526 (1983). See also Whitney v. New Mexico, 113 F.3d 1170, 1173–

74 (10th Cir. 1997) (court may not “supply additional factual allegations to round out a plaintiff's

complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir.1991) (the court may

not “construct arguments or theories for the plaintiff in the absence of any discussion of those

issues”). The plaintiff’s pro se status does not entitle her to application of different rules. See

Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

       B. Lack of Subject Matter Jurisdiction

       Federal Rule of Civil Procedure Rule 12(b)(1) empowers a court to dismiss a complaint

for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is

not a judgment on the merits of a plaintiff=s case. Rather, it calls for a determination that the


                                                  5
court lacks authority to adjudicate the matter, attacking the existence of jurisdiction rather than

the allegations of the complaint. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994)

(recognizing federal courts are courts of limited jurisdiction and may only exercise jurisdiction

when specifically authorized to do so). The burden of establishing subject matter jurisdiction is

on the party asserting jurisdiction. Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

Cir. 1974). A court lacking jurisdiction “must dismiss the cause at any stage of the proceedings

in which it becomes apparent that jurisdiction is lacking.” See Basso, 495 F.2d at 909. The

dismissal is without prejudice. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir.

2006); see also Frederiksen v. City of Lockport, 384 F.3d 437, 438 (7th Cir. 2004) (noting that

dismissals for lack of jurisdiction should be without prejudice because a dismissal with prejudice

is a disposition on the merits which a court lacking jurisdiction may not render).

       A Rule 12(b)(1) motion to dismiss “must be determined from the allegations of fact in the

complaint, without regard to mere conclusionary allegations of jurisdiction.” Groundhog v.

Keeler, 442 F.2d 674, 677 (10th Cir. 1971). When considering a Rule 12(b)(1) motion, however,

the Court may consider matters outside the pleadings without transforming the motion into one

for summary judgment. Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995). Where a

party challenges the facts upon which subject matter jurisdiction depends, a district court may

not presume the truthfulness of the complaint’s “factual allegations . . . [and] has wide discretion

to allow affidavits, other documents, and [may even hold] a limited evidentiary hearing to

resolve disputed jurisdictional facts under Rule 12(b)(1).” Id.




                                                  6
        C. Failure to State a Claim upon Which Relief Can Be Granted

        Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (quotation marks omitted).

        “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis.

First, the court identifies “the allegations in the complaint that are not entitled to the assumption

of truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

conclusory. Id. at 679–81. Second, the Court considers the factual allegations “to determine if

they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Notwithstanding, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).


                                                   7
“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’ Nor does the complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

        In evaluating a Rule 12(b)(6) motion to dismiss, the court may consider documents

incorporated by reference, documents referred to in the complaint that are central to the claims,

and matters of which a court may take judicial notice. Tellabs, Inc, 551 U.S. at 322; Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). Publicly filed court records, including court

transcripts, are subject to judicial notice. St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins.

Corp., 605 F.2d 1169, 1172 (10th Cir. 1979); United States v. Ahidley, 486 F.3d 1184, 1192 n.5

(10th Cir. 2007); Trusdale v. Bell, 85 F. App’x 691, 693 (10th Cir. 2003).

        D. Amend Complaint

        Pursuant to Federal Rule of Civil Procedure 15(a), the court is to freely allow amendment

of the pleadings “when justice so requires.” Fed. R. Civ. P. 15(a). The grant or denial of an

opportunity to amend is within the discretion of the court, but “outright refusal to grant the leave

without any justifying reason appearing for the denial is not an exercise of discretion; it is merely

abuse of that discretion and inconsistent with the spirit of the Federal Rules.” Foman v. Davis,

371 U.S. 178, 182 (1962). “Refusing leave to amend is generally only justified upon a showing


                                                   8
of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to

cure deficiencies by amendments previously allowed, or futility of amendment.” Frank v. U.S.

West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993).

                                             ANALYSIS

        A. Standing

        The City Defendants move to dismiss Plaintiff’s claims for lack of standing. (City Mot.

at 4–5.) Specifically, the City Defendants argue that Plaintiff’s claims are based on the

defendants’ alleged violations of rights other than Plaintiff’s. (Id.)

        Standing is a threshold requirement, and without it, the Court lacks jurisdiction.

Summers v. Earth Island Inst., 555 U.S. 488, 492–93 (2009). A federal court’s jurisdiction . . .

can be invoked only when the plaintiff himself has suffered some threatened or actual injury

resulting from the putatively illegal action.” Warth v. Seldin, 422 U.S. 490, 499 (1975) (internal

citations and quotation marks omitted). Even when the plaintiff has alleged injury sufficient to

meet Article III's ‘case or controversy’ requirement, “the plaintiff generally must assert [her]

own legal rights and interests, and cannot rest [her] claim to relief on the legal rights or interests

of third parties.” Id.

        Plaintiff asserts claims against the defendants based on their purported violations of

others’ rights—namely, GreenFaithMinistry and its members. Plaintiff complains that

Defendants McCalarin, Nieves, and Vargason deterred others from entering the building. (Am.

Compl., ¶¶ 27, 34, 35.) She alleges that Defendant Vargason attempted a warrantless entry of

the GreenFaithMinistry building. (id., ¶ 28.) She avers that Defendant Vargason left Reverend

Baker a voicemail message falsely accusing GreenFaithMinistry of being a retail marijuana


                                                   9
establishment. (Id., ¶ 32.) She contends that the City of Colorado Springs is entangled

financially with many Christian organizations and targeted GreenFaithMinistry. (Id., ¶ 4.)

Plaintiff fails to allege how this conduct, directed to other individuals and to the

GreenFaithMinistry entity, harmed her.

        In her response, Plaintiff does not dispute that she is suing to vindicate the rights of

others; rather, she argues, citing Truax v. Raich, 239 U.S. 33 (1915), Pierce v. Society of Sisters

of the Holy Names of Jesus and Mary, 268 U.S. 510 (1925), and Barrows v. Jackson, 346 U.S.

249 (1953), that “you can sue for others[’] rights.”) (Resp. City Mot. at 2.) However, in Truax,

the non-citizen plaintiff did not assert claims on behalf of others but rather sued on his own behalf

to challenge the constitutionality of a law that required employers to maintain a workforce of at least

eighty percent qualified electors or native-born citizens. 239 U.S. at 39. In Pierce, two private-

school-plaintiffs asserted claims on their own behalf to enjoin enforcement of a law that required

parents and guardians to send their children to public schools. 268 U.S. at 531–34.

        Finally, in Barrows, the Court held that a woman who was sued for selling her real

property to an African American, in violation of a restrictive covenant applicable to her property,

could defend the action, which sought $11,600 in damages, by arguing that the covenant violated

the constitutional rights of others. 346 U.S. at 254–55. The court noted that “a person cannot

challenge the constitutionality of a statute unless he shows that he himself is injured by its

operation” but that in this case “a judgment against [the plaintiff] would constitute a direct,

pocketbook injury to her.” Id. at 255–56.

        In this case, Plaintiff has not alleged that she, personally, was injured by the defendants’

alleged conduct directed to GreenFaithMinistry or its members. Plaintiff does not have standing


                                                  10
to vindicate the rights of others in her own name. Warth, 422 U.S. at 499. Accordingly, to the

extent Plaintiff asserts claims on behalf of others, including GreenFaithMinistry and its

members, the claims are dismissed without prejudice.

       Upon a thorough review of Plaintiff’s 70-page Amended Complaint, the only allegations

concerning actions taken by the defendants against Plaintiff directly are that Defendant Vargason

ordered Plaintiff “to ‘Praise the lord’ ” (Am. Compl., ¶ 5); that Defendant McClarin threatened

Plaintiff that he would not allow anyone else into the building unless she let the defendants in to

conduct the occupancy search (id, ¶ 19); and that Defendant Vargason took a picture of

Plaintiff’s license plate and vehicle (id., ¶ 33). The court addresses these allegations infra.

       B. Establishment Clause

       The Tenth Circuit follows the three-part test from Lemon v. Kurtzman, 403 U.S. 602, 91

(1971), to determine whether a government defendant has violated the Establishment Clause.

The Tenth Circuit has explained that

       government action does not violate the Clause if (1) it has a secular purpose; (2) its
       principal or primary effect is one that neither advances nor inhibits religion; and (3) it
       does not foster an excessive government entanglement with religion. We interpret the
       first and second prongs of the Lemon test in light of Justice O’Connor’s endorsement test.
       That is, we ask whether government’s actual purpose is to endorse or disapprove of
       religion, and whether, irrespective of government’s actual purpose, the practice under
       review in fact conveys a message of endorsement or disapproval. We evaluate the
       government’s actions from the perspective of a reasonable observer who is aware of the
       history, purpose, and context of the act in question.

Medina v. Catholic Health Initiatives, 877 F.3d 1213, 1230 (10th Cir. 2017) (quoting Fields v.

City of Tulsa, 753 F.3d 1000, 1010 (10th Cir. 2014)). A governmental action violates the

Establishment Clause if it fails to satisfy any of three prongs of the Lemon test. See Utah Gospel

Mission v. Salt Lake City Corp., 425 F.3d 1249, 1259 (10th Cir. 2005) (“Thus, to succeed,


                                                  11
Plaintiffs must allege facts which suggest a violation of any part of the [Lemon] analysis.”);

Bauchman ex rel. Bauchman v. W. High Sch., 132 F.3d 542, 551 (10th Cir. 1997) (noting that

governmental action does not run afoul of the Establishment Clause “so long as” it satisfies all

three prongs of the Lemon test).

                1. Secular Purpose

       “The purpose prong of the Lemon test asks whether government’s actual purpose is to

endorse or disapprove of religion.” Kreisner v. City of San Diego, 1 F.3d 775, 782 (9th Cir.

1993) (quoting Lynch v. Donnelly, 465 U.S. 668, 690 (1984) (O’Connor, J., concurring)).

“Establishment Clause questions are heavily dependent on the specific context and content of the

display.” O’Connor v. Washburn Univ., 416 F.3d 1216, 1222 (10th Cir. 2005) (citing Van Orden

v. Perry, 545 U.S. 677 (2005) (Breyer, J., concurring in the judgment). The inquiry is “fact-

intensive.” Van Orden, 545 U.S. at 700 (Breyer, J., concurring in the judgment). “In deciding

whether the government’s purpose was improper, a court must view the conduct through the eyes

of an ‘objective observer,’ one who takes account of the traditional external signs that show up in

the text, legislative history, and implementation of the statute, or comparable official act.”

Medina, 877 F.3d at 1230 (citing Weinbaum v. City of Las Cruces, 541 F.3d 1017, 1030 (10th

Cir. 2008) (quotations omitted)). The Tenth Circuit “will not lightly attribute unconstitutional

motives to the government, particularly where [it] can discern a plausible secular purpose.” 877

F.3d at 1230.

       Defendants argue, and the court agrees, that an objective observer would not view

Defendant Vargason’s alleged statement to Plaintiff, “Praise the lord,” to be motivated by an

intent to endorse religion. According to Plaintiff’s own allegations, Defendant Vargason was on


                                                 12
the premises to conduct an occupancy check of the building because he suspected

GreenFaithMinistry of operating an illegal marijuana grow and retail store. (Am. Compl., ¶¶ 19,

28.) Under the facts alleged by Plaintiff, and considering the “history, purpose, and context of”

the events in question, Medina, 877 F.3d at 1230, the court find it implausible that a reasonable

observer would conclude that Defendant Vargason made the statement with the purpose of

endorsing religion. Iqbal, 556 U.S. at 678. Moreover, Plaintiff has alleged no facts to support

her conclusions that Defendant McClarin’s alleged threats to prevent anyone from entering the

building or Defendant Vargason’s taking pictures of Plaintiff license plate and vehicle were

motivated by an intent to endorse or disapprove of any religion. Medina, 877 F.3d at 1230.

Accordingly, these “conclusory allegations without supporting factual averments are insufficient

to state a claim upon which relief can be based.” Hall, 935 F.2d at 1110.

               2. Primary Effect

       Under the second prong of the Lemon test, the court considers whether the government

action has the principal or primary effect of advancing or inhibiting religion. Lemon, 403 U.S. at

612. Plaintiff contends that Defendant Vargason threatened her while making “the false,

unjustified accusation and persecuted statement ‘we know you have an illegal grow in there’ ”

and “ ‘what you’re doing is illegal.’ ” (Am. Compl., ¶ 28.) Plaintiff then infers that “the real

reason” the defendants were at GreenFaithMinistry was to violate the Supremacy Clause. (Id.)

However, again, given the “history, purpose, and context of” the events, Medina, 877 F.3d at

1230, the court finds a it is implausible that an objective observer would conclude that Defendant

Vargason’s statement, Defendant McClarin’s alleged threat, or Defendant Vargason’s picture-

taking conveyed a message that any religion or particular religious belief is favored or preferred.


                                                 13
               3. Excessive Entanglement

       “ ‘[T]o assess entanglement, [courts] have looked to the character and purposes of the

institutions that are benefited, the nature of the aid that the State provides, and the resulting

relationship between the government and religious authority.’ ” Rocky Mountain Christian

Church v. Bd. of Cnty. Comm'rs of Boulder Cnty., 612 F. Supp. 2d 1163, 1181 (D. Colo. 2009)

(quoting Agostini v. Felton, 521 U.S. 203, 232–233 (1997). Excessive entanglement consists of

“interfering in the internal organization of a religious institution.” Medina, 877 F.3d at 1234. It

is conduct that infringes on religious organizations’ “independence from secular control or

manipulation—[their] power to decide for themselves, free from state interference, matters of

church government as well as those of faith and doctrine.’ ” Id. (citation omitted). “Not all

entanglements, of course, have the effect of advancing or inhibiting religion.” Agostini, 521 U.S.

at 233. “Entanglement must be ‘excessive’ before it runs afoul of the Establishment Clause.”

Id.

       Plaintiff fails to allege how any government entity was benefited by Defendant

Vargason’s statement, Defendant McClarin’s alleged threat, or Defendant Vargason’s picture

taking. Moreover, Plaintiff fails to allege any interference in the internal organization of a

religious institution. Finally, these three allegations cannot be considered “excessive.”

       The court finds that Plaintiff’s Establishment Clause claim must be dismissed.

       C. Free Exercise Clause

       To state a claim for relief under the Free Exercise Clause, Plaintiff must allege facts

demonstrating the challenged action created a burden on the exercise of her religion. United

States v. Lee, 455 U.S. 252, 256–57 A plaintiff states a claim her exercise of religion is burdened


                                                  14
if the challenged action is coercive or compulsory in nature. See Lyng v. Northwest Indian

Cemetery Protective Ass’n., 485 U.S. 439, 448–51 (1988).

       Plaintiff’s Amended Complaint is devoid of any factual allegation that she was burdened

in her ability to freely exercise her religious beliefs. She does not allege that any defendant

prevented her from worshiping or otherwise freely practicing her religion, nor does she allege

that any defendant required her to affirm a belief that is contrary to her faith. Though Plaintiff

claims that Defendant Vargason’s statement, “Praise the lord” was an order, she fails to allege

any facts to support that assertion.

       Plaintiff’s Amended Complaint fails to state a Free Exercise claim.

       D. Fourth Amendment

       Plaintiff asserts that Fire Marshal McClarin’s statement, “If you do not let us in, nobody

will be allowed in,” seized the building in violation of the Fourth Amendment and “made [her]

and four other church members/volunteers/ vacate their place of worship.”2 (Am. Compl., ¶¶ 19,

24.) Plaintiff also complains of the “unconstitutional documenting of Plaintiff[’s and others’]

vehicles and license plates.” (Id., ¶ 51.)

       “A ‘seizure’ of property occurs when there is some meaningful interference with an

individual’s possessory interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113

(1984). The Fourth Amendment protects “people, not places.” Katz v. United States, 389 U.S.

347, 351 (1967). However, “any determination of just what protection is to be given requires, in




2
 The court already determined supra that Plaintiff does not have standing to vindicate the rights
of others in her own name. Warth, 422 U.S. at 499.

                                                 15
a given case, some reference to a place.” United States v. Ruckman, 806 F.2d 1471, 1473 (10th

Cir. 1986).

       Plaintiff’s factual allegations belie her claim that she was required to vacate the property.

Plaintiff fails to allege that any defendant prevented her from entering the building or forced her

from it. To the contrary, Plaintiff alleges that she entered the building and locked the door while

the defendants were on scene, after Defendant McClarin allegedly made the statement. (Am.

Compl., ¶¶ 18, 19, 28.) Plaintiff further alleges that the defendants left the premises after just 45

minutes, without ever having stepped foot in the building and without ever ensuring that it was

vacant. (Id., ¶¶ 18, 36.)

       Moreover, “law enforcement officers may seize evidence in plain view, provided that

they have not violated the Fourth Amendment in arriving at the spot from which the observation

of the evidence is made.” Kentucky v. King, 563 U.S. 452, 463 (2011) (citing Horton v.

California, 496 U.S. 128, 136–140 (1990). Plaintiff does not allege that the defendants violated

the Fourth Amendment by their arrival at the property. Nor does Plaintiff allege any

“meaningful interference” with her vehicle by photographing it. Jacobsen, 466 U.S. at 113.

        Finally, Plaintiff also asserts a claim for “Attempted Warrantless Search,” based upon

Officer Vargason’s attempt to open the locked building door without a warrant. (Am. Compl., ¶

28.) It is well settled that “no claim premised on an ‘attempted’ Fourth Amendment violation

can result when no search occurs.” Doe v. McAfee, 13–CV–01287–MSK–MJW, 2014 WL

4852274, at *4 (D. Colo. Sept. 29, 2014) (dismissing claim for “attempted unreasonable search

of her person” as not cognizable). In this case, Plaintiff does not allege that the defendants ever

entered or searched the building.


                                                 16
        Plaintiff’s Fourth Amendment claims fail and are dismissed.

        E. Qualified Immunity

        Qualified immunity is an affirmative defense against 42 U.S.C. § 1983 damage claims

available to public officials sued in their individual capacities. Pearson v. Callahan, 555 U.S.

223, 231 (2009). The doctrine protects officials from civil liability for conduct that does not

violate clearly established rights of which a reasonable person would have known. Id. As

government officials at the time the alleged wrongful acts occurred, being sued in their

individual capacities, the defendants are entitled to invoke a qualified immunity defense to

Plaintiff’s claims. See id. at 231; Johnson v. Jones, 515 U.S. 304, 307 (1995) (noting that police

officers were “government officials entitled to assert a qualified immunity defense”). “In

resolving a motion to dismiss based on qualified immunity, a court must consider whether the

facts that a plaintiff has alleged . . . make out a violation of a constitutional right, and whether the

right at issue was clearly established at the time of defendant’s alleged misconduct.”

Leverington v. City of Colo. Springs, 643 F.3d 719, 732 (10th Cir. 2011) (quoting Pearson, 555

U.S. at 232) (internal quotations omitted). Once a defendant invokes qualified immunity, the

burden to prove both parts of this test rests with the plaintiff, and the court must grant the

defendant qualified immunity if the plaintiff fails to satisfy either part. Dodd v. Richardson, 614

F.3d 1185, 1191 (10th Cir. 2010). Where no constitutional right has been violated “no further

inquiry is necessary and the defendant is entitled to qualified immunity.” Hesse v. Town of

Jackson, Wyo., 541 F.3d 1240, 1244 (10th Cir. 2008) (quotations omitted).




                                                  17
       As the court has determined Plaintiff has failed to state any claim, the defendants are

entitled to qualified immunity.3

       F. Motion to Amend

       Plaintiff seeks to amend her complaint to “(1) add additional evidence to bolster the fact

that Defendants malicious intent in their violation of Candace Aguileras (sic) Ancient Absolute

Nature Rights, Reserved Rights and Reserved Powers. (2) to clarify existing claims in the

complaint.” (Mot. Amend at 1–2.)

       The Local Rules of this District require parties to meet and confer prior to filing any

motion, except those motions filed in a case of an unrepresented prisoner, motions to dismiss

pursuant to Rule 12 of the Federal Rules of Civil Procedure, motions for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure, and motions to withdraw by counsel

pursuant to D.C.COLO.LAttyR 5(b). D.C.COLO.LCivR 7.1(a).

       Local Rule 7.1(a) specifically directs the moving party to “confer or make reasonable

good faith efforts to confer with any opposing counsel or unrepresented party to resolve any

disputed matter.” Id. A violation of Local Rule 7.1(a) is an independent basis for denial of a

motion. See Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., No. 09–cv–00970–PAB–KMT,

2014 WL 4056578, at *2 (D. Colo. Aug. 14, 2014).

       In her motion to amend the complaint, Plaintiff provides a certification of conferral in

which she avers she conferred with opposing counsel before filing her motion, in accordance


3
  The court need not address the other arguments made by the defendants in their motions,
including arguments that any of the individual defendants did not participate in the alleged
constitutional violations. Moreover, the court does not construe any of Plaintiff’s claims as state
tort claims, and Plaintiff confirms in her response to Defendant Mitchell’s Motion to Dismiss
that she does not assert any state tort claims. (See Resp. Mitchell Mot. at 2.)

                                                18
with this Court’s Local Rule of Practice 7.1(a). See D.C.COLO.LCivR 7.1(a). However,

Plaintiff’s attempt at conferral was to send defense counsel an email stating, “I am conferring

with you to see you are opposed to a motion of leave to file a 2nd Amended complaint. Please

answer via email.” (Resp. Mot. Amend, Ex. A.) Defense counsel Hodges responded, requesting

a redlined proposed complaint. (See id.) On October 16, 2018, at 9:10 p.m., Plaintiff emailed

proposed amendments to Mr. Hodges without copying other counsel. (Id., Ex. B.) Also, on

October 16, 2018, at 9:42 p.m., the parties were notified by the electronic filing system that

Plaintiff had filed her Motion for Leave to File a Second Amended Complaint.

       To satisfy the requirements of Local Rule 7.1(a), “the parties must hold a conference,

possibly through the exchange of correspondence but preferably through person-to-person

telephone calls or face-to-face meetings, and must compare views and attempt to reach an

agreement.” Hoelzel v. First Select Corp., 214 F.R.D. 634, 636 (D. Colo. 2003). The rule is not

satisfied by one party sending an email merely indicating an intention to file a motion without

suggesting any negotiation or compromise. Id. Noncompliance with procedures required by a

local rule is a proper basis for denying Plaintiff’s motion. See Shrader v. Biddinger, 633 F.3d

1235, 1249 (10th Cir. 2011) (denying a motion to amend a complaint for failure to comply with a

local rule) (citations omitted); Farris v. Broaddus, Case No. 08–CV–00986–CMA–BNB, 2008

WL 5225885, at *1 (D. Colo. Dec. 12, 2008) (denying a motion, in part, based upon a party’s

failure to comply with Local Rule 7.1(a)).

       G. City Defendants’ Motion for Attorney Fees

       Finally, the State Defendants request an award of their attorney’s fees pursuant to 42

U.S.C. § 1988. (City Mot. at 14–15.) The court has discretion to grant “the prevailing party . . .


                                                 19
a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b). “A prevailing defendant

may recover an attorney’s fee only where the suit was vexatious, frivolous, or brought to harass

or embarrass the defendant.” Hensley v. Eckerhart, 461 U.S. 424, 429 n.2 (1983); see Edgerly v.

City and Cnty. of San Francisco, 599 F.3d 946, 962 (9th Cir.2010). However, the City

Defendants have not provided support for any particular fee requested. See D.C.COLO.LCivR

54.3 (requiring that, “[u]nless otherwise ordered by the court, a motion for attorney fees shall be

supported by affidavit,” and “shall include the following for each person for whom fees are

claimed: (1) a summary of relevant qualifications and experience; and (2) a detailed description

of the services rendered, the amount of time spent, the hourly rate charged, and the total amount

claimed.”). Accordingly, the City Defendants’ request for attorney’s fees is denied.

       WHEREFORE, it is

       ORDERED that “Defendant Mitchell’s Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. 17) Pursuant to Fed. R. Civ. P. 12(b)(1) and (6)” and “City Defendants’ Motion

to Dismiss Amended Complaint.” (Doc. No. 23) are GRANTED as follows:

       1. To the extent Plaintiff asserts claims on behalf of others, including

           GreenFaithMinistry and its members, the claims are dismissed without prejudice for

           lack of standing;

       2. Plaintiff’s remaining claims are dismissed with prejudice for failure to state a claim

           upon which relief can be granted; and

       3. The defendants are granted qualified immunity as to the claims asserted against them

           in their individual capacities. It is further




                                                  20
          ORDERED that the City Defendants’ request for attorney’s fees is DENIED. It is

further

          ORDERED that Plaintiff’s “Motion for Leave to File a Second Amended Complaint

(Doc. No. 26) is DENIED. It is further

          ORDERED that any other pending motions are DENIED as moot. It is further

          ORDERED that judgment shall enter in favor of the defendants and against the plaintiff

on all claims for relief and causes of action asserted in this case. It is further

          ORDERED that the defendants are awarded their costs to be taxed by the Clerk of Court

in the time and manner prescribed by Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1. It is

further

          ORDERED that this case is CLOSED.

          Dated this 23rd day of July, 2019.




                                                   21
